lN THE UN|TED STATES DlSTR|CT COURT
WESTERN DlSTR|CT OF ARKANSAS

FAYETTEV|LLE DlVlSlON
UN|TED STATES OF AMER|CA PLA|NT|FF
V. ` ’ CASE NO. 5:17-CR-50010-2 & 3
OREN PARlS, |l| and
RANDELL G. SHELTON, JR. DEFENDANTS

_EMORMUM OP|NlON AND ORDE_B

Current|y before the Court are Motions for Re|ease Pending Appea| filed by

Defer\dants Oren Paris, l|| (Doc. 502') and Rande|| G. She|ton, Jr. (Doc. 500), as well as

the Government's Responses (Docs. 505, 506) to both l\/|otions. For the reasons given
below, both 'I\/|otions are DEN|ED.

|. BACKGR_OUND

Mr. Paris and Mr. She|ton were each charged with fifteen felony counts of honest

services fraud for bribing their codefendant Jonathan E. Woods while he was a senator

in the Arkansas Genera| Asseml:')ly.1 See Doc. 74. Essentia|ly, the Government alleged

that |Vlr. She|ton used his company, Paradigm Strategic Consu|ting, to funnel cash bribes

to Mr. Woods from l\/lr. Paris, who was president of Ecc|esia_Co|lege. ln exchange for

these bribes, Mr. Woods was alleged to have used his oche to steer public grant monies

from the state’s Genera| Improvement Fund (“G|F”) to Ecc|esia. On Apri| 8, 2018, only

five days before the trial in this matter began, l\/|r. Paris entered a guilty plea to one of the

 

1 Mr. Woods was charged with the same fifteen felony counts, but also With one count of
money |aundering, and with one additional count of honest services fraud regarding a
separate bribery scheme that did not involve lV|r. Paris or iVIr. She|ton. See Doc. 74.

1

counts against him. See Doc. 321. Then on l\/lay 3, a jury convicted Mr. She|ton on
twelve counts.2 See Doc. 378.

l\/lr. She|ton was sentenced on September 6 to serve seventy-two months in the
custody of the Federal Bureau of Prisons (“BOP”),3 to be followed by three years of
supervised release. See Doc. 474. The Court also imposed monetary penalties on Mr.
She|ton of $660,698.00 in restitution and_a $1,200.00 special assessment See id. lVlr.
She|ton’s Judgment was entered on the docket five days |ater, see id., along with a
separate Money Judgment of $664,000.00, see Doc. 476. As for Mr. Paris, he was
sentenced on September 12 to serve thirty-six months in the BOP,“ to be followed by
three years of supervised release, and to pay $621,500.00 in restitution along with a
$100.00 special assessment See Doc. 481.

Mr. She|ton and Mr. Paris have both been released on bond throughout these
proceedings. See Docs. 21, 25, 323, 381. When the Court imposed sentence on lVlr.
She|ton, it ordered him to report by no later than 1:00 p.m. on Monday, October 8, 2018
to the institution designated by the BOP where he would begin his term of imprisonment
See Doc. 474, p. 2. lt imposed a deadline on Mr. Paris of 1100 p.m. on Wednesday,
October 10, 2018 to do the same. See Doc. 481, p. 2. The_Court permitted each man to

remain out on bond until his respective report date. Both men have filed Notices of Appeal

 

2 The jury also convicted Mr. Woods on fifteen counts. See Doc. 378.

3 This was a downward variance from the advisory Sentencing Guide|ines range of 121-
151 months, which was based on a total offense level of 32 and a criminal history category
of l.

4 This was a downward variance from the advisory Sentencing Guide|ines range of 87-
108 months, which was based on a total offense level of 29 and a criminal history category
of l.

to the United States Court of Appeals for the Eighth Circuit. See Docs. 495, 501. And on
September 28, both men filed lVlotions for Release Pending Appeal, asking this Court to
allow them to remain out on bond until their appeals are resolved The Government filed
a Response in opposition to l\/lr. She|ton’s l\/|otion yesterday, and today it filed a Response
taking no position with respect to lVlr. Paris’s l\/lotion.5 Thus, both Motions are now ripe
for decision.

Below, the Court will first recite the applicable legal standard. Then the Court Wil|
discuss the substance and merits of the two pending l\/lotions.

||. LEGAL STANDARD

A person who has been found guilty of an offense and sentenced to a term of
imprisonment must be detained during the pendency of any appeal he has filed, unless
the Court finds:

(A) by clear and convincing evidence that the person is not likely to flee »

or pose a danger to the safety of any other person or the community

if released . . . ; and

(B) that the appeal is not forthe purpose of delay and raises a substantial
question of law or fact likely to result in-

(i) reversal,

(iil an order for a new tria|,

(iii) a sentence that does not include a term of imprisonment, or
(iv) a reduced sentence to a term of imprisonment less than the

total of the time already served plus the expected duration of
the appeal process.

 

5 ln its Plea Agreement with lVlr. Paris, the Government agreed “not to oppose the
Defendant’s request for release pending appeal . . . if the Court finds that the Defendant
othen/vise qualifies for such release.” See Doc. 321, 11 24.

3

18 U.S.C. § 3143(b)(1).

The Eighth Circuit has explained that this statute’s requirement of a “substantia|

question” refers to “a close question or one that could go either way.” See United States
v. Powe/l, 761 F.2d 1227, 1233-34 (8th Cir. 1985). Elaborating on this, the Eighth Circuit
observes that “[i]t is not suchient to show simply that reasonable judges could differ
(presuma'bly every judge who writes a dissenting opinion is still ‘reasonable’) or that the
issue is fairly debatable or not frivolous.” ld. at 1234. However, “the defendant does not
have to show that it is likely or probable that he or she will prevail on the issue on appea|.”
/d.
l The Eighth Circuit has further explained that the statute’s requirement that reversal
or new trial be likely6 means that the defendant must “show that the substantial question
he or she seeks to present is so integral to the merits of the conviction that it is more
probable than not that reversal or a new trial will occur if the question is decided in the
defendants favor." ld. ln deciding this question, the Court “must assume that the
substantial question presented will go the other way on appeal and then assess the
impact of such assumed error on the conviction." ld.

Here, as a threshold matter, the Court finds by clear and convincing evidence that
neither lVlr. Paris nor |\/lr. She|ton is likely to flee or pose a danger to the safety of any
other person or the community if released. The Court also finds that their appeals are not
for the purpose of delay. Accordingly, the legal standard applicable to each of their

l\/lotions collapses to a two-pronged analysis. To remain out on bond pending appeal,

 

6 Neither lVlr. Paris nor l\/|r. She|ton contends that.any issues on appeal would present
substantial questions that are likely to impact their sentences in the manner contemplated
by 18 U.S.C. § 3143(b)(1)(B)(iii)-(iv).

lV|r. Paris and |\/lr. She|ton must each show: (1) that his appeal will present a close
question that could go either way; and (2) that if this close question is decided in his favor,
it is more likely than not that reversal or a new trial will resu|t.
||l. DlSCUSS|ON

Be|ow, the Court will first discuss the issues raised in Mr. Paris’s lVlotion. Then the

Court will address the issues raised in lV|r. She|ton’s Nlotion.
A. Mr. Paris’s issues for Appeal

l\/|r. Paris’s Motion presents two issues. His first argument is that he does not even
need to identify any substantial question for appeal that is likely to result in reversal or a
new tria|. Rather, l\/lr. Paris points to the Government’s promise in his Plea Agreement
“not to oppose [lV|r. Paris]’s request for release pending appeal pursuant to 18 U.S.C.
§ 3143, if the Court finds that [l\/lr. Paris] otherwise qualifies for such release,” see Doc.
321, 11 24, and he argues that the plain language of this clause precludes the Court from
conducting any inquiry into whether a substantial appellate question exists. The Court
disagrees for two reasons. First, the Court believes the conditional language in the ‘
quoted paragraph plainly refers to this Court’s independent obligation to determine
whether l\/lr. Paris qualities for continued release under 18 U.S.C. § 3143. Second, Mr.
Paris himself acknowledged when he signed his Plea Agreement “that nothing in this
Agreement binds'the District Court to . . . make any specific finding of fact . . . [or] accept
any stipulation of the parties as contained in this Plea Agreement . . . See Doc. 321 ,
11 31.

Mr. Paris’s other argument is that, in the alternative, a substantial question is

presented on appeal by this Court’s refusal to dismiss the indictment after it found that an

FB| agent on this case named Robert Cessario had destroyed potentially useful evidence.
This Court has already rejected that argument from l\/lr. Woods in its Opinion and Order
at Doc. 409. The Court rejects Mr. Paris’s argument now for largely the same reasons
However, the Court would like to insert one ultimately inconsequential caveat.
Specifically, this Court feels the need to address what the standard of review for this issue
Will be on appeal.

ln its Order denying lVlr. Woods’s Motion for Release, this Court stated that “when
lVlr. Woods eventually argues on appeal that dismissal of the indictment is the only proper
remedy for Agent Cessario’s |aptop wipe, the proper question for the Eighth Circuit to
answer will be Whether this Court abused its discretion by refusing to dismiss the
indictment." (Doc. 490, p. 11). This Court reached that determination because the Eighth
Circuit stated in the 1992 case of United States v. Manthei that “absent flagrant and
prejudicial prosecutorial misconductl this court will Hnd that the district court’s dismissal
of an indictment is an abuse of its discretion." 979 F.2d 124, 126-27 (8th Cir. 1992).
According to West|aw, as of the present date Manthei has been cited 287 times
(presumab|y for many different propositions), and not a single one of those citations
constitutes negative treatment

However, Mr. Paris’s lV|otion accurately quotes a 2010 Eighth Circuit case called
United States v. Webster, of which this Court was previously unaware, for the proposition
that “[t]he district court’s denial of a motion to dismiss the indictment because of the
destruction of evidence is reviewed de novo.” 625 F.3d 439, 446 (8th Cir. 2010).

According to Westlaw, as of the present date Webster has been cited 136 times (also

presumably for many different propositions), and not a single one of those citations
constitutes negative treatment

This Court is very puzzled by this state of affairs and will readily concede that it
now has no idea what the standard of review for this issue will be on appeal, because the
Eighth Circuit appears to have produced two parallel but conflicting tracks of caselaw on
the matter. Perhaps the most literal and generous method of harmonizing those two
cases is to say that this Court’s refusal to dismiss the indictment is reviewed de novo to
the extent it was premised on the finding that Agent Cessario destroyed potentially useful
evidence, and for abuse of discretion to the extent it was premised on the finding that
Agent Cessario did so in bad faith. But that strikes this Court as an incoherent way of
going about the matter, and this Court suspects the Eighth Circuit will simply need to pick
one line of cases and overrule or at least explicitly distinguish the other.

On the one hand, Webster is obviously the more recent case. But on the other
hand, its articulation of the standard of review appears to be the result of a gradual and
inadvertent decades-long game of “te|ephone” that never actually took Manthei into
account Webster cites the 2009 case of United States v. WiI/iams, an appeal from a
denial of a motion to dismiss the indictment “on the ground that the firearm seized in the
search of [the defendant's] home was destroyed before tria|, in violation of the Fifth
Amendment.” 577 F.3d 878, 882 (8th Cir. 2009). Williams simply observed that “[W]e
review his motion to dismiss the indictment de novo," without ever explicitly connecting
the standard of review to the issues raised in the motion, and cited the 2000 case of
United States v. Novak, 217 F.3d 566, 570 (8th Cir. 2000). See 577 F.3d at 882. Novak,

for its part, involved an appeal from a denial of a motion to dismiss that dealt with purely

legal arguments having nothing to do with destruction of evidence or governmental
misconduct _see 217 F.3d at 570-73, and relied on the 1999 case of United States v.
Smith, 171 F.3d 617, 619 (8th Cir. 1999) for its de novo standard of review, see 217 F.3d
at 570. Smith, like Novak, had nothing to do with destruction of evidence or governmental
misconduct see 171 F.3d at 619, and relied for its standard of review on a 1997 case
called United States v. Nattier, which was concerned with a double-jeopardy issue that
had nothing to do with destruction of evidence or governmental misconduct see 127 Ft3d
655, 657 (8th Cir. 1997). Nattier got its standard of review from United States v. Sykes,
which was another double-jeopardy case not involving destruction of evidence or
governmental misconduct See 73 F.3d 772, 773 (8th Cir. 1996). Sykes got its standard
of review from the 1995 case of United States v. Petty, which stated “[w]e review a district
court’s denial of a motion to dismiss an indictment on doub|ejeopardy grounds de novo.”
See 62 F.3d 265, 267 (8th Cir. 1995). And Petty relied on United States v. Ivory, which
likewise stated that “the district court’s denial of a motion to dismiss on double jeopardy
grounds is subject to de novo review.” 29 F.3d 1307, 1310 (8th Cir. 1994).

To summarize, then: in the early to mid 19903, the standard of review that the
Eighth Circuit applied on motions to dismiss indictments clearly depended on whatissues
were raised in those motions (e.g., double-jeopardy issues Were reviewed de novo, Whi|e
governmental misconduct issues were reviewed for abuse of discretion), which makes
eminent sense to this Court, given that questions of particularized judgment typically are
committed to trial courts’ discretion while purely legal questions are not. But then at some
point along the way, some panels of the Eighth Circuit began citing issue-specific

standards of review for the broader proposition that motions to dismiss in general are all

governed by the same standard of reviewl without reference to earlier conflicting
authority. And then, more recently still, some panels of the Eighth Circuit began citing
those broader and more recent holdings for narrower, issue-specific standards of review
that directly conflicted withthe original precedent but again without reference to that
original precedent

Fortunate|y, it is not this Court’s task to sort all of that out And important|y, it
ultimately makes no difference to this Court’s analysis of the instant |V|otions whether its
refusal to dismiss the indictment in this case will be reviewed de novo or for abuse of
discretion. Either way, this Court believes the issue of whether dismissal of the indictment
was proper here does not present a “substantia| question” or a “c|ose ca|l,” because there
is certainly no escaping the United States Supreme Court’s explicit instruction, which this
Court has already quoted several times in previous orders, that “absent demonstrable
prejudice, or substantial threat thereof, dismissal of the indictment is plainly inappropriate,
, even though the violation may have been deliberate." United States v. Morrison, 449 U.S.
361, 365 (1981) (emphasis added). And if that were not clear enough, the Morrison Court
immediately went on to state that “[t]his has been the result reached where a Fifth
Amendment violation has occurred," and that the same is also true for Fourth and Sixth
Amendment violations. See id. at 365-67. So when l\/lr. Paris and his codefendants
argue that the propriety of dismissing an indictment turns on whether a constitutional
violation was deliberate, they are simply incorrect The Supreme Court has explicitly held
otherwise in no uncertain terms, and as this Court noted in its Order on l\/lr. Woods’s
l\/lotion for Release Pending Appeal, “the Eighth Circuit will be no more free to disregard

that binding precedent on appeal than this Court Was at trial." See Doc. 490, p. 10.

So the critical issue here is not bad faith or intent; rather, the critical issue here is
whether the constitutional violation caused “demonstrable prejudice, or substantial threat
thereof." Morrison, 449 U.S. at 365. That is an inherently contextual and fact specific
inquiry. This Court spent seventeen pages half a year ago explaining why the defendants
ultimately suffered no prejudice from Agent Cessario’s misconduct This Court sees no
more need to rehash that analysis now than it saw in its Order on Mr. Woods’s lV|otion
nearly two weeks ago. The Court will simply observe here that it was these defendants’
burden to show prejudice, see United States v. Larsen, 427 F.3d 1091, 1094-95 (8th Cir.
2005), that they failed to carry their burden, and that this Court’s factual findings on the
matter will be reviewed for “clear error," see United States v. Nieman, 520 F.3d 834, 838
(8th Cir. 2008). Readers interested in the finer details are referred to pages 30 through
46 of this Court’s Opinion denying these defendants’ motions to dismiss for governmental
misconduct which can be found at Doc. 297 on this docket

Having rejected both 'of the arguments raised in Mr. Paris’s Motion, the Court Will
deny it. The Court turns now to l\/lr. She|ton’s lVlotion.

B. Mr. She|ton’s issues for Appeal

lV|r. She|ton has identified five issues that he intends to argue on appeal and that
he contends present “substantial questions” that are likely to result in reversal or a new
trial. One of those issues is this Court’s refusal to dismiss the indictment after it found
that Agent Cessario had destroyed potentially useful evidence, which was addressed in
the preceding subsection of this Order, as well as in this Court’s Opinion and Order at

Doc. 490, denying l\/|r. Woods’s |V|otion for Release Pending Appeal. lVlr. She|ton’s

10

argument on that issue is rejected for the same reasons the Court has rejected his two
codefendants’ arguments on it.

Two other issues identified by Mr. She|ton concern this Court’s delivery of an ex
parte instruction to the jury,7 and this Court’s exclusion of evidence regarding Agent
Cessario’s misconduct from the jury trial in this case. The Court also rejected these two
arguments in its Opinion and Order at Doc. 490, denying Mr. Woods’s Motion for Release
Pending Appeal. The Court finds l\/|r. She|ton’s arguments on these points unpersuasive
for the same reasons it found those arguments unpersuasive when lV|r. Woods made
them. Rather than repeating or extensively quoting the analysis this Court performed in
its Opinion and Order on l\/lr. Woods’s l\/lotion, the Court will simp|y`reference that Opinion
and Order, Which can be found at Doc. 490, and will state that the Court fully incorporates
and adopts that Opinion and Order’s reasoning on those issues here.

Mr. She|ton’s remaining two appellate issues concern: (1) instructions that this
Court gave the jury regarding the constitutionality of the GlF program; and (2) this Court’s
denial of Mr. She|ton’s motions to sever his trial from Mr. Woods’s. The Court will explore
each of these issues below. Then the Court will finally turn to several other miscellaneous
matters raised in Mr. She|ton’s Motion for Continued Release.

1. Jury instructions Regarding Constitutiona|ity of G|F
There were two occasions during the trial when the Court instructed the jury that

although they would hear, or had heard, evidence that the Arkansas Supreme Court

 

7 As discussed at much greater length in this Court’s Order on Mr. Woods’s l\/lotion for
Release Pending Appeal, the jury instruction at issue was several paragraphs long, and
the only parts of the instruction that could reasonably be characterized as ex parte were
two spots where the words “genera| description" were changed to “summary" and the
words “genera|ly described" were changed to “summarized.” See Doc. 409, pp. 21-29.

11

eventually declared unconstitutional the GlF process that was in place in 2013, the jury
should not consider that fact as evidence of the defendants’ guilt or innocence. Each
time, the Court explained to the jury that it Was admitting such evidence only for the limited
purpose of providing historical context for how the GlF process evolved, and that whether
the GlF process violated the Arkansas Constitution had no bearing on whether the
defendants were guilty or innocent of the crimes charged.

ln his Motion, Mr. Shelton frames this argument as an objection to the Court’s
instructions to thejury. But the Court does not understand what the basis for this objection
Would bet the instruction, after a|l, was curative in nature and essentially told the jury that
although they either would hear or had already heard witnesses testify about an Arkansas
Supreme Court ruling on the constitutionality of the GlF process, they should not hold that
testimony against Mr. Shelton. Rather, the objection that Mr. Shelton actually made
during trial was to the admission of such testimony in the first place on the grounds that
it was irrelevant and substantially more prejudicial than probative_to such a degree that
l\/lr. Shelton believed it would be impossible for any limiting instruction to cure the
prejudice. See Doc. 451, pp. 18-27. This objection was made under Fed. R. Evid. 401 l
through 403. See id. at 20, 22; see also Doc. 369, pp. 8-18, 40-44.

Assuming Mr. She|ton’s objections were timely,8 this Court’s ruling on the
admissibility of that testimony will be reviewed on appeal for abuse of discretion. See
United States v. Gustafson, 528 F.3d 587, 590 (8th Cir. 2008). But even assuming further

that a “substantial question” is presented by whether this Court abused its discretion in

 

8 The Government argues that lVlr. Shelton waived this objection, see Doc. 505, p. 13,
which is an issue that this Court need not reach for purposes of the instant l\/|otion.

12

admitting such testimony, the Eighth Circuit will not reverse a conviction on the basis of
an improper evidentiary ruling unless “the ruling affected substantial rights or had more
than a slight influence on the verdict.” See id. at 591; see also Fed. R.‘Crim. P. 52(a).
Given that during the entire month~|ong trial the jury heard only two references to the
Arkansas Supreme Court case in question, and given that a curative instruction
accompanied each such reference to the effect that the jury should not hold those
references against l\/lr. She|ton, this Court finds it very unlikely the Eighth Circuit would
find this Court’s ruling on the matter affected substantial rights or had more than a slight
influence on the verdict-especially since “[a] jury is presumed to follow its instructions.”
See United States v. Thomas, 877 F.3d 1077, 1079 (8th Cir. 2017).
2. Denial of Mr. She|ton’s Motions to Sever '

The sole remaining appellate issue l\/lr. Shelton has identified that he contends will
present a substantial question likely to result in reversal or a new trial is this Court’s denial
of his motions to sever. l\/lr. She|ton filed two motions to sever in this case. His first one,
filed on November 8, 2017, was premised on the proposition that if the Government were
to introduce prior confessions or inculpatory statements by Mr. Woods at trial, a conflict
would arise between Mr. She|ton’s Sixth Amendment right to confront witnesses against
him and l\/lr. Woods’s Fifth Amendment right not to testify. See Doc. 171. The Court
denied that motion because the Government had indicated it would not attempt to
introduce any testimonial statements by lV|r. Woods at trial, see Doc. 215, and indeed, no
such statements were introduced at trial. Understandably,- then, l\/lr. Shelton does not

identify that particular basis for severance as presenting a substantial issue on appeal.

13

As for Mr. She|ton’s second motion to sever, it Was filed on April 2, 2018-nearly
a month and a half after the filing deadline of February 21. See Docs. 311, 312.
Accordingly, this Court found he had waived all but one of the arguments in that motion.
See Doc. 317, pp. 9-10. The one argument the Court did reach concerned sensational
media attention that had recently been given to an alleged murder-for-hire plot by one of
lVlr. Woods’s uncharged co-conspirators in a separate bribery scheme that did not involve
Mr. Shelton, lVlr. Paris, or Ecc|esia. See id. at 10. That separate bribery scheme involved
bribes paid to Mr. Woods in exchange for directing GlF grants to an entity called
AmeriWorks, and it formed the basis for Count 4 against Mr. Woods-the only Count in
this case that involved the AmeriWorks scheme. l\/|r. Shelton was concerned that the
aforementioned media attention would overvvhelm the issues`pertaining to him at trial.
The Court rejected that argument observing that it was very unlikely any evidence about
the alleged murder-for-hire plot would be introduced at trial, and expressing confidence
that a thorough and effective voir dire of potential jurors would adequately mitigate the
risk of any media-borne prejudice infiltrating the jury. ld. And indeed, no such evidence
Was introduced, and a thorough and effective voir dire Was conducted. ln lVlr. She|ton’s
instant Motion, he does not identify this particular argument as presenting a substantial
question on appeal.

insteadl Mr. She|ton’s instant Motion relies entirely on arguments that this Court
found he had waived when denying his second motion to sever. Those arguments are
essentially that Mr. Shelton suffered spillover prejudice from evidence at trial that
pertained only to l\/|r. Woods, either with respect to the AmeriWorks scheme (which did

not involve l\/lr. Shelton), or with respect'to the Ecc|esia scheme (Which did involve l\/lr.

14

Shelton). Because l\/lr. Shelton waived these arguments, he will have to show on appeal
not only that this Court abused its discretion in denying his second motion to sever, but
also that he suffered “prejudice affecting his . . . substantial rights" as well as “some
extraordinary reason” for reversal despite his failure to timely raise these arguments See
United States v. Munoz, 894 F.2d 292, 294 (8th Cir. 1990).

This Court does not believe a “substantial question” or “c|ose call” is presented by
the issue of whether Mr. She|ton’s joint trial with Mr. Woods caused him to suffer spillover
prejudice affecting his substantial rights. Every single time the Government introduced
evidence of the AmeriWorks scheme at trial, this Court promptly instructed the jury that it
should consider that evidence only with respect to Mr. Woods and not with respect to l\/lr.
Shelton. Again, “[a] jury is presumed to follow its instructions.” See Thomas, 877 F.3d
at 1079. And as for evidence received at trial regarding lV|r. Woods’s role in the Ecc|esia
scheme-most of it would have been just as admissible against l\/lr. Shelton at a severed
trial as it was at the joint trial. Mr. She|ton, l\/lr. Paris, and l\/|r. Woods were all charged in
Count One with conspiracy to commit honest services fraud; and for the Government to
meet its burden on this Count it “was required to offer evidence of the existence of a
conspiracy" and of lVlr. She|ton’s “intention to be a participant in it." Cf. United States v.
.Maxwell, 643 F.3d 1096, 1100-01 (8th Cir. 2011) (discussing proof of the existence of a
conspiracy in the context of Fed. R. Evid. 404(b)). Vo|uminous evidence of Mr. Woods’s
role in the Ecc|esia conspiracy would have been introduced in Mr. Woods’s absence from
a severed trial of Mr. She|ton, just as voluminous evidence of Mr. Paris’s role in the
Ecc|esia conspiracy was introduced in Mr. Paris’s absence from the joint trial of lV|essrs.

Woods and Shelton following Mr. Paris’s guilty plea. The absence of a “substantial

15

question” here is especially stark since “[t]he presumption against severing properly
joined cases is strong," see United States v. De/pit, 94 F.3d 1134, 1143 (8th Cir. 1996),
and defendants seeking severance accordingly carry “a heavy burden,” see United States
v. Sandstrom, 594 F.3d 634, 644 (8th Cir. 2010).

3. Miscellaneous Matters

Aside from the foregoing arguments that |V|r. Shelton contends present substantial
questions on appeal, l\/lr. She|ton’s lVlotion for Continued Release also raises three other
miscellaneous grounds for the requested relief. First, he argues that because this Court
permitted Mr. Paris to enter a conditional guilty plea pursuant to a plea agreement under
which the Government Would not oppose Mr. Paris’s request for continued release, this
Court must find that Mr. Shelton’s appeal will present a substantial question. None of the
authorities Mr. Shelton cites actually supports this proposition, and this Court rejects it.
The Government did not promise not to oppose Mr. Shelton’s continued release during
appeal, and even with respect to Mr. Paris, the Government’s promise in no way relieves
this Court of performing its own independent analysis of whether continued release is
proper. See Doc. 321 , 11 24 (“The United States agrees not to oppose [Nlr. Paris]’s request
for release pending appeal pursuant to 18 U.S.C. § 3143, if the Court finds that[Mr. Paris]
otherwise qualifies for such release.” (emphasis added)).

Second, l\/lr. She|ton contends that “[e]ven if the Court were to question the ability
of any of the errors, in isolation, to influence the verdict . . . the cumulative effect of the
errors cannot be considered harmless and could easily have been ‘the difference between
conviction and acquittal.”’ See Doc. 500, p. 18 (quoting United States v. Bledsoe, 531

F.2d 888, 892 (8th Cir. 1976)). The Court disagrees. Setting aside disagreements

16

between Mr. Shelton and this Court over whether and to what extent this Court may have
erred over the course of this case’s month-long trial and more than 500 docket entries-
when finding reversible cumulative error in Bledsoe, the Eighth Circuit observed that “[t]he
evidence of guilt was not overvvhe|ming." 531 F.2d at 892. That cannot be said here.
This Court already remarked at lV|r. She|ton’s sentencing on the ovenNhe|ming nature of
the evidence against him, and in denying |Vlr. She|ton’s motion for a new trial found that
“the evidence weighs heavily in favor of the verdict.” See Doc. 422, p. 23. Thus, this
Court does not find it likely that cumulative error will result in reversal or a new trial for lVlr.
She|ton on appeal.

Final|y, lVlr. Shelton argues that the recent birth of his daughter presents an
“exceptional circumstance of new parenthood” that justifies permitting him to remain out
on bond during his appeal. See Doc. 500, p. 19 (citing 18 U.S.C. § 3145(0)). Although
the undersigned’s heart goes out to Mr. Shelton and his family, this Court believes it
cannot be said that fatherhood is an “exceptiona| circumstance" among criminal
defendants subject to incarceration To find otherwise would require continued release
during appeal of countless other criminal defendants under circumstances clearly not
contemplated by the Bail Reform Act of 1984.

|V. CONCLUS|ON

|T |S THEREFORE ORDERED that Defendant Oren Paris, |ll’s l\/lotion for Release
Pending Appeal (Doc. 502) and Defendant Rande|l G. She|ton, Jr.’s |Vlotion for Release
Pending Appeal (Doc. 500) are both DEN|ED. Mr. Paris’s deadline to report to the
institution designated by the Bureau of Prisons where he shall begin his term of

imprisonment remains 1100 p.m. on Wednesday, October 10, 2018, N|r. She|ton’s

17

deadline to report to the institution designated by the Bureau of Prisons where he shall
begin his term ofimprisonment remains 1: 0 p.m. on l\/londay, October 8, 2018.

|'i` iS SO ORDERED on this 5 ""'day of October, 2/.-=

  

 

'|CTJUDGE

13

